In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00318-CR

____________________


JARVIS C. MITCHELL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 08-04555




MEMORANDUM OPINION
	Pursuant to a plea bargain agreement, appellant Jarvis C. Mitchell pled guilty to
indecency with a child.  The trial court found the evidence sufficient to find Mitchell guilty,
but deferred further proceedings, placed Mitchell on community supervision for six years,
and assessed a fine of $1000.  The State subsequently filed a motion to revoke Mitchell's
unadjudicated community supervision.  Mitchell pled "true" to four violations of the
conditions of his community supervision.  The trial court found that Mitchell violated the
conditions of his community supervision, found Mitchell guilty of indecency with a child,
and assessed punishment at twenty years of confinement.
	Mitchell's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On September 10, 2009, we granted an extension of time for appellant to file
a pro se brief.  We received no response from appellant.  We reviewed the appellate record,
and we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore,
we find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
						_________________________________
							    HOLLIS HORTON           
							               Justice  							
Submitted on February 9, 2010
Opinion Delivered February 17, 2010							
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.